Citation Nr: 0640007	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-40 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shrapnel wound to the left leg, for the 
purposes of accrued benefits.

3.  Entitlement to non-service-connected death pension 
benefits.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318 is denied.

5.  Entitlement to service-connected burial benefits.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had recognized 
guerrilla service from May 1945 to August 1945, and service 
in the Regular Philippine Army from August 1945 to November 
1945.  He died in February 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran had recognized guerrilla service from May 
1945 to August 1945, and service in the Regular Philippine 
Army from August 1945 to November 1945.

2.  According to the official certificate of death, the 
decedent's death in March 2004 was caused by peptic ulcer 
disease.

3.  At the time of his death in February 2004, the decedent 
had a claim pending for an increased rating for his service-
connected residuals of a shrapnel wound to the left leg which 
he initiated in January 2004.

4.  The veteran's shrapnel wound to the left leg was manifest 
by pain and poor left leg muscle strength, and two small 
scars.  The wound produced no adhesions, tendon damage, bone 
joint damage, nerve damage, and there was normal joint range 
of motion; moderately severe muscle disability had not been 
shown.

5.  The evidence does not demonstrate a relationship between 
the cause of the veteran's death, peptic ulcer disease, and 
any disease or disability that was manifested in, or related 
to, his period of active service or his service-connected 
shrapnel wound to the left leg.

6.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. §§ 107, 1310, 
5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.312 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a gunshot wound to the left leg, 
Muscle Group XI, for the purpose of paying accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5121 (West & Supp. 2005); 38 C.F.R. §§ 3.159, 3.1000, 4.1-
4.7, 4.40, 4.45, 4.73, Diagnostic Code 5311 (2006).

3.  The criteria for eligibility for VA non-service-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101, 107, 1541 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.40, 
3.159 (2006).

4.  The criteria for a grant of DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. § 20.1106 
(2006).

5.  The criteria for entitlement to service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 
5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

1.  Cause of the Veteran's Death, Accrued Benefits, DIC, 
and Service-Connected Burial Benefits Claims 

As required by the 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the initial notice letter sent to the appellant 
in May 2004 preceded the initial adjudication of the claims.  
As such, the Board finds no defect with the timing of the 
notice letter.

Here, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims.  The appellant was not, however, provided with notice 
of the type of evidence necessary to establish an effective 
date for the issues on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the appellant on this issue, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As the appellant's claims are denied, 
there will be no effective date assigned, and as such, there 
can be no possibility of any prejudice to the claimant. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes the veteran's service personnel 
records, VA examinations and private treatment records of the 
veteran, the veteran's death certificate, and statements from 
the appellant.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

2.  Death Pension Claim

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a widow of a veteran who 
is entitled to death pension benefits under the law.  The 
duties to notify and assist are inapplicable where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

Nevertheless, in this case, the RO sent correspondence in May 
2004 which discussed the particular legal requirements 
applicable to the claim.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.

Because it has not been established that the decedent is a 
"veteran" for VA nonservice-connected death pension purposes, 
and since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
This case hinges upon the threshold determination as to 
whether the decedent  has recognized service to be considered 
a "veteran" for VA nonservice-connected death pension 
purposes, and in this regard the service department has 
verified that he does not have the requisite service.  No 
amount of notice from VA can change the veteran's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.

B.  Analysis

1.  Service Connection for Cause of Death

There are no service medical records contained in the claims 
file.  The veteran was in receipt of a 10 percent rating for 
service-connected shrapnel wound to the left leg since 
October 1954.  A VA examination was conducted in October 
1955.  Examination of the digestive system was negative.  The 
veteran's death certificate indicates that he died on 
February [redacted], 2004.  The underlying cause was noted to have 
been peptic ulcer disease.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes, such as entitlement to Dependency 
and Indemnity Compensation (DIC) benefits as authorized by 38 
U.S.C.A. § 107.  38 C.F.R. § 3.40.

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service- 
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

The available evidence in this case indicates that the 
veteran died on February [redacted], 2004, at age 81, over a half a 
century after service discharge, as a result of peptic ulcer 
disease.  The record is devoid of any evidence indicating the 
presence of peptic ulcer disease until many years after 
service, and there is no evidence showing that this disease 
was in any way related to service; or that his death was 
related to service or to the residuals of the shrapnel wound 
to his left leg.  Service connection for the cause of the 
veteran's death must be denied.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death and her 
impoverishment.  However, as a layperson she is not 
professionally competent to opine on matters that require 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  The Board sympathizes with the 
appellant's financial condition, however, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  See 
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)). 

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

2.  Accrued Benefits

At the time of the veteran's death, he had a pending claim 
for entitlement an increased rating for service-connected 
residuals of shrapnel wound to the left leg, which he 
initiated in January 2004.  Although the veteran's claim 
terminated with his death, the regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, while the claim for accrued benefits is 
separate from the claim for increased rating filed by the 
veteran prior to his death, the accrued benefits claim is 
derivative of the that claim and the appellant takes the 
veteran's claim as it stood on the date of his death.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  In the 
instant case, the veteran died in February 2004, and the 
claim for accrued benefits was received in April 2004.

The law applicable to this claim for accrued benefits 
provides that certain individuals may be paid periodic 
monetary benefits (due and unpaid for a period not to exceed 
two years) to which the decedent was entitled at the time of 
his death under existing ratings or based on evidence in the 
file at the time of the decedent's death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000.  Here, the appellant, the 
veteran's spouse, is advancing essentially the same claim for 
an increased rating for the service-connected left leg 
disability, which the decedent had pending at the time of his 
death.

The veteran's service-connected residuals, shell fragment 
wound of the left leg was evaluated under Diagnostic Code 
5311, which addressed Muscle Group XI.  That Muscle Group 
encompasses the posterior and lateral crural muscles and the 
muscles of the calf, and their functions include propulsion 
and plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  38 C.F.R. § 
4.73, Diagnostic Code 5311.  A 10 percent evaluation is 
warranted for a muscle disability that is moderate, while a 
20 percent evaluation is in order for a muscle disability 
that is moderately severe.  38 C.F.R. § 4.73, Diagnostic Code 
5311.

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997; however, the Board notes that the changes made to 38 
C.F.R. § 4.56 were not substantive and thus neither is more 
favorable to the veteran's claim.  See Heuer v. Brown, 7 Vet. 
App. 379 (1995).

Under the current regulation, a moderate muscle wound is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2)(i).  Objective findings of a moderate disability 
are entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  Id. 
at (d)(2)(XI).  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of 
a moderately severe muscle wound are manifested by entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Id. at (d)(3)(iii).  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for the left 
leg disability.  Reviewing 38 C.F.R. § 4.56(d)(2)(iii), 
objective findings of residuals involving Muscle Group XI are 
consistent with the findings of no more than a moderate 
disability of the muscle.  A VA muscles examination conducted 
in February 2004 report indicated that the veteran's 
residuals of an injury to muscle group XI was likely due to 
the veteran's scratching, secondary to reinfection.  The 
examiner also stated that the veteran's activity was limited 
due to pain with mild to moderate interference of daily 
living.  The examiner also stated that the veteran's left leg 
muscle strength was poor.  The wound produced no adhesions, 
tendon damage, bone joint damage, or nerve damage.  There was 
normal joint range of motion, and that additional limitation 
of motion was due to nonservice-connected conditions.  Two 
scars, 1 centimeter by 2 centimeters, and 5 centimeters by 4 
centimeters were found.  One was noted to have been well 
healed the other was noted to have been nontender.  The Board 
finds that the medical findings of record are consistent with 
no more than a moderate muscle disability and thus no more 
than 10 percent disabling.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5311.  The Board notes that the veteran submitted a 
medical certificate from J. A. A., M.D., dated in September 
1997 which noted that the veteran had osteoarthritis of the 
left lower extremity, secondary to his gunshot wound.  
However, the Board affords no probative weight to this 
conclusion as there is no indication that the examiner relied 
on any objective finding in rendering his conclusion, and 
left ankle and left knee X-rays taken in October 1997, and 
left ankle X-rays taken in February 2004, are negative for 
osteoarthritis.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5311 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca, 
8 Vet. App. 202; VAOPGCPREC 9-98 (August 1998).  Moreover, 
symptoms such as weakness, loss of power, fatigue-pain, etc., 
are specifically contemplated by Diagnostic Code 5311.  See 
38 C.F.R. § 4.56(c).  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

3.  Nonservice-Connected Death Pension Benefits

The appellant is the widow of the veteran who had recognized 
guerrilla service from May 1945 to August 1945, and service 
in the Regular Philippine Army from August 1945 to November 
1945.  He died in February 2004. 

To receive death pension benefits as a surviving spouse, the 
appellant must be the surviving spouse of a veteran who had 
the requisite wartime service, and her income must be less 
than the statutory maximum rate of death pension.  38 
U.S.C.A. § 1541.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerrilla service or 
in the Regular Philippine Army, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of awarding non-service-connected pension benefits.  See 38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

The appellant's recognized guerilla and Regular Philippine 
Army service is not considered to be "active military 
service" under 38 U.S.C.A. § 101(24), and thus, the appellant 
is not eligible for the claimed non-service-connected death 
pension.  See 38 U.S.C.A. § 107(a); Cacalda v. Brown, 9 Vet. 
App. 261, 265-66 (1996).  As the law is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

4.  DIC

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected. 38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  Clarification has been provided by two 
recent decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  However, a discussion 
of the evolution of the handling of such claims is pertinent 
to the understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

The veteran was in receipt of a 10 percent rating for a left 
leg disability.  Therefore, the veteran was not in receipt of 
or entitled to receive compensation at the time of death for 
a service-connected disability that was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death.  The appellant has not 
alleged that a higher evaluation was denied due solely to 
clear and unmistakable error.

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because his service-connected left leg disability 
was not continuously rated as totally disabling for a period 
of 10 or more years immediately preceding his death.  In 
conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

5.  Service-Connected Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a 
result of a service-connected disability or disabilities, 
certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).

As the veteran was in receipt of compensation at the time of 
his death, burial benefits were paid in April 2004 under the 
provisions of 38 C.F.R. § 3.1600(b)(1)(2).  However, as 
discussed above, the veteran did not die of a service-
connected disability.  Thus, burial benefits are not 
warranted under the provisions of 38 C.F.R. § 3.1600(a).  In 
conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 




ORDER

Service connection for the cause of the veteran's death is 
denied.

An rating in excess of 10 percent for the veteran's service-
connected shrapnel wound to the left leg, for the purpose of 
accrued benefits, is denied.

Because the appellant does not have active military service 
for purposes of entitlement to VA benefits, basic eligibility 
for non-service-connected death pension benefits is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Entitlement to service-connected burial benefits is denied.








____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


